Citation Nr: 0619150	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1981 
to October 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2004 the Board issued a decision granting the 
veteran's claim for service connection for hypertension and 
denying the veteran's claim for service connection for a left 
shoulder disorder.  These issues, thus resolved, are no 
longer before the Board.  The remaining issue on appeal 
(service connection for a chronic cervical spine disorder) 
was remanded in January 2004 for additional development, 
including the acquisition of a medical opinion.  That opinion 
has been obtained and has been made a part of the record.


FINDINGS OF FACT

1.  The veteran sustained an injury to his neck in 1988 after 
weight training.

2.  The veteran sustained an injury to his neck in 1994 
during a motor vehicle accident in which the veteran's 
vehicle was rear-ended by an 18-wheeler.

3.  The veteran has established continuity of cervical spine 
symptomatology and degenerative changes at the C5-C6 level 
were identified by magnetic resonance imaging (MRI) testing 
less than one year after his retirement from service.


CONCLUSION OF LAW

Degenerative changes at the C5-C6 level were incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis.  

Service medical records (SMRs) dated in October and November 
1999 reveal that the veteran received treatment to his neck, 
including physical therapy, due to the onset of muscle pain 
after weight training (heavy lifting) in 1988.  The veteran 
was involved in a motor vehicle accident in February 1994 
when his vehicle was rear-ended by an 18-wheeler.  SMRs dated 
in February, March, April, May, and June 1994 document 
multiple examinations and treatment for the veteran's ensuing 
complaints of neck pain.  A consultation sheet dated in March 
2000 documents complaints of neck pain for six weeks.  
Although x-rays of the lumbar spine were done in June 1994, 
the record contains no evidence of any radiologic testing of 
the cervical spine during service.

In October 2001, the veteran retired from military service 
and filed a claim for compensation for a neck condition.  A 
compensation and pension (C&P) examination done in December 
2001 reflects that the veteran presented complaints of neck 
pain.  Examination revealed that the veteran had limited 
range of motion of the cervical spine toward the left 
shoulder.  

In a statement dated in May 2002, the veteran indicated that 
he had had neck pain every day since the motor vehicle 
accident in service when his vehicle was rear-ended by a 
truck.  MRI testing of the cervical spine done in June 2002 
revealed a moderate amount of diffuse posterior spondylosis, 
most notable in the right paracentral to right neural 
foraminal region, with right uncovertebral joint hypertrophy.  
The MRI also showed some effacement of the right ventral 
subarachnoid space and right neural foraminal space 
narrowing.

Pursuant to the January 2004 remand the records in this case 
were sent to a physician for documentary review and opinion.  
The physician stated that the veteran was suffering from 
"mild degenerative changes at C5-C6 level based on MRI 
findings."  However, the physician also stated that without 
examining the veteran, based on the results of the December 
2001 C&P examination and the results of a July 2002 C&P 
examination pertaining to a disorder of the hand, that the 
veteran's "current symptoms of cervical spine pain are less 
likely than not related to onset during the veteran's 
military service."

SMRs clearly document two separate incidents involving injury 
to the veteran's neck and his receipt of treatment therefor.  
The Board finds that the veteran has established that he has 
continued to experience neck pain following the second in-
service neck injury.  Examination about 2 months after his 
retirement from service revealed that the veteran had limited 
range of motion of the cervical spine.  Degenerative changes 
at the C5-C6 level were identified within one year of his 
release from service.  While the physician who reviewed the 
records in this case in January 2004 indicated that the 
veteran's post-service cervical spine pain was not related to 
the cervical spine pain documented on many occasions prior to 
the veteran's retirement from service, there is no indication 
that the veteran's SMRs were reviewed by the physician and 
the physician was not informed that the veteran had 
established continuity of symptomatology.  The physician did 
however confirm that the MRI findings less than one year 
after the veteran's retirement from service demonstrated 
degenerative changes. 

Based on all of the medical evidence of record, and in 
compliance with 38 C.F.R. § 3.102, the Board finds the 
evidence to be in relative equipoise.  Resolving all 
reasonable doubt in favor of the veteran, a finding of 
service connection for a chronic cervical spine disorder is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for a chronic cervical spine disorder is 
granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


